FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ENRIQUE AYALA-JIMENEZ,                          No. 07-73988

               Petitioner,                       Agency No. A075-703-411

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN and PAEZ, Circuit Judges.

        Enrique Ayala-Jimenez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for adjustment of status. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo, Esquivel-Garcia v.

Holder, 593 F.3d 1025, 1028 (9th Cir. 2009), and we deny the petition for review.

        It is undisputed that Ayala-Jimenez pleaded guilty to possession for sale of a

controlled substance under California law. Ayala-Jimenez’s testimony is sufficient

evidence to support the IJ’s finding that the controlled substance involved in

Ayala-Jimenez’s conviction was cocaine. See id. at 1030. As such the IJ did not

err in denying Ayala-Jimenez’s application for adjustment of status because he is

inadmissible, see 8 U.S.C. § 1182(a)(2)(A)(i), and ineligible for a waiver of

inadmissibility under 8 U.S.C. § 1182(h).

        Ayala-Jimenez’s remaining contentions are unpersuasive.

        PETITION FOR REVIEW DENIED.




IH/Research                                 2                                    07-73988